         Case 1:16-md-02753-LM Document 1112 Filed 08/01/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE

                                                     )
IN RE:                                               )      MDL NO. 2753
                                                     )
ATRIUM MEDICAL CORP. C-QUR MESH                      )      MDL Docket No.
PRODUCTS LIABILITY LITIGATION                        )      1:16-md-02753-LM
                                                     )
                                                     )      ALL CASES
                                                     )

                   PLAINTIFFS’ AND DEFENDANTS’ JOINT AGENDA
                     FOR AUGUST 8, 2019 STATUS CONFERENCE

       Now come the parties in the above-entitled multidistrict litigation and jointly submit the

below agenda items, with a brief description of the items at issue, in preparation for the Status

Conference to be held on August 8, 2019:

I.     Status of Depositions

       A.      Former and Current Defendant Employees:

               Deponent                    Deposed            Scheduled        Requested
         1.    Phil McNamara               Sept. 6, 2018
         2.    Jeff Harris                 Sept. 22, 2018
         3.    Trevor Carlton              Sept. 27/28,
                                           2018
         4.    Paul Martakos               Dec. 20, 2018
         5.    Jim Fitzgerald              Jan. 24, 2019
         6.    Jessica Crosby              Feb. 11, 2019
         7.    Timothy Talcott             Feb. 21/22,
                                           2019
         8.    Chasity Murray              Mar. 26, 2019
         9.    Dan Hill                    Mar. 28, 2019
         10.   Ted Karwoski                Apr. 16, 2019
         11.   Raymond Kelly               Apr. 26, 2019
         12.   Scott Corbeil               Apr. 30, 2019
        Case 1:16-md-02753-LM Document 1112 Filed 08/01/19 Page 2 of 9




              Deponent                    Deposed            Scheduled           Requested
        13.   Chad Carlton                May 2, 2019
        14.   Melissa DePrince            May 10, 2019
        15.   Theresa Morin               May 15, 2019
        16.   Keith Faucher               May 16, 2019
        17.   Geoff Moodie                May 22, 2019
        18.   Anthony Horton              June 7, 2019
        19.   Joe Ferraro                 July 10, 2019
        20.   Frank Casamassina           July 12, 2019
        21.   Mark Brown                  July 18, 2019
        22.   Kenneth Collins             July 23, 2019
        23.   Joe DePaolo                 July 30, 2019
        24.   Steve Herweck                                  Aug. 22, 2019
        25.   Lena Hagman                                    Oct. 17, 2019
        26.   Mead Poncin                                    Sept. 25, 2019
        27.   John Gomes                                     TBD
        28.   Terri Clark                                    TBD

       Some of the depositions at issue have been or are being rescheduled at either the request of

Plaintiffs’ counsel or Defense counsel due to various scheduling issues. One 30(b)(6) witness

(Peter Hjalmarson) on the issue of jurisdiction was deposed. Two previously agreed Rule 30(b)(6)

Notices of Deposition to Atrium Medical Corporation were withdrawn by the Plaintiffs.

       B.      Initial Discovery Pool Plaintiffs and Their Physicians:

       Depositions of the Discovery Pool Plaintiffs and their implanting/explanting physicians

were largely completed. However, the parties were unable to depose the explanting physician of

Plaintiff Sargent, Case No. 1:17-cv-00740-LM, who was not chosen for the Trial Pool. The parties

disagree as to whether this deposition should be completed. See infra Section III.2.




                                                2
        Case 1:16-md-02753-LM Document 1112 Filed 08/01/19 Page 3 of 9



II.    Pending Motions

       A.     Getinge AB’s Motion to Dismiss Based on Lack of Personal Jurisdiction:

       The Court has previously set Getinge AB’s motion to dismiss for hearing on

September 9-11, 2019, with a pre-hearing conference set for August 27, 2019. (See 5/13/2019

Notices of hearing dates.) Getinge AB’s experts, John Orcutt and Alex Fernandez, have been

deposed. Plaintiffs served the report of their expert, Dana Messina, on July 1, 2019. Mr. Messina

was deposed on July 26, 2019. The parties have agreed on the following schedule of pre-hearing

deadlines:

      Event                                                                     Date
      Pre-Hearing Dates
      Completion of depositions of Defendants’ experts. (completed)             June 6
      Plaintiffs to disclose expert witnesses. (completed)                      July 1
      Defendants to depose Plaintiffs’ expert witnesses. (completed)            July 31
      Parties to exchange proposed live witnesses and exhibit lists. Parties August 6
      to confer in good faith to resolve any evidentiary objections to
      exhibits and shall endeavor to stipulate to authenticity and to
      satisfaction of business records hearsay exception (where applicable).
      Parties to file any motions in limine for witnesses or exhibits as to     August 13
      which the Court has not yet ruled.
      Parties to serve deposition designations (only for witnesses who are      August 13
      not listed on parties’ live witness list and which would not be offered
      solely for impeachment).
      Parties to serve objections to the other side’s deposition designations   August 19
      and counter-designations (only for witnesses who are not listed on
      parties’ live witness list and which would not be offered solely for
      impeachment).
      Parties to serve objections to the other side’s counter-designations;     August 23
      parties to confer in good faith to resolve any objections to deposition
      designations.
      Final pre-hearing conference. Court to hear motions in limine and to      August 27
      resolve any outstanding objections to deposition designations.            10:00 a.m.
      Dates and Times of Hearing
      Hearing                                                                   Sept. 9-11

                                                3
         Case 1:16-md-02753-LM Document 1112 Filed 08/01/19 Page 4 of 9




       Event                                                                         Date
       Opening statements (morning) and Plaintiffs’ witnesses (afternoon)            Sept. 9
                                                                                     9 to 4
       Plaintiffs’ witnesses continued (morning) and Getinge AB’s                    Sept. 10
       witnesses (afternoon)                                                         9 to 4
       Getinge AB’s witnesses continued (morning), Plaintiff’s rebuttal              Sept. 11
       witnesses (afternoon) and closing arguments (afternoon)                       9 to 4

The parties disagree as to whether the full hearing, scheduled for September 9-11, should be open

to the public. Likewise, the parties disagree as to whether the exhibits to be used in the hearing

should maintain their confidential designations. Plaintiffs believe that it is essential to the nearly

1,500 individual plaintiffs, their counsel, and to the public at large, that the full hearing, along with

all evidence be kept open to the public. Moreover, it is plaintiffs’ position that, in the interest of

justice and as a matter of public policy, the hearing should be open. Getinge AB intends to move

to seal the hearing. Getinge AB has produced voluminous confidential and propriety information

regarding its finances and operations during the course of jurisdictional discovery, which Getinge

AB designated “confidential” pursuant to the Protective Order entered by this Court (Dkt. 97).

Plaintiffs have not previously challenged Getinge AB’s “confidential” designations pursuant to the

procedures set forth in that order. The Court has not even determined that Getinge AB is a proper

defendant in this action—that is precisely this issue raised by Getinge AB’s motion to dismiss.

Making Getinge AB’s confidential information available to the public, including its competitors,

would be highly prejudicial to Getinge AB.

        B.      Selection of Trial Pool Cases and Pending Motions to Dismiss

        On July 15, 2019, the Parties selected the following trial pool cases:

        1.      Barron, Carrie, Case No. 1:17-cv-00742-LM (by Plaintiffs),

        2.      Hicks, Daniel, Case No. 1:17-cv-00070-LM (by Plaintiffs),

        3.      Luna, Martha, Case No. 1:16-cv-00372-LM (by Plaintiffs),

                                                   4
            Case 1:16-md-02753-LM Document 1112 Filed 08/01/19 Page 5 of 9



       4.       Newell, Robert, Case No. 1:17-cv-00250-LM (by Plaintiffs),

       5.       Petersen, Michael, Case No. 1:18-cv-00212-LM (by Defendants),

       6.       Vollmar, Amy, Case No. 1:17-cv-00704-LM (by Defendants),

       7.       Hickinbottom, Juanita, Case No. 1:17-cv-00713-LM (by Defendants),

       8.       Shumaker, Joseph, Case No. 1:17-cv-00741-LM (by Defendants).

       Motions to dismiss in each of these cases have been fully briefed and are ready to be

decided by the Court, unless the Court would like to schedule oral argument. (Barron Dkt. 66,

Hicks Dkt. 156, Luna Dkt. 178, Newell Dkt. 121, Petersen Dkt. 60, Vollmar Dkt. 68,

Hickinbottom Dkt. 67, Shumaker Dkt. 65.) The Defendants respectfully ask that the Court

prioritize the pending motions in these cases, as the Court’s rulings could impact trial preparation.

In particular, the Defendants respectfully ask that the Court give the highest priority to those cases

where Defendants have moved to dismiss the cases in their entirety on grounds of statute of

limitations (Petersen, Hickinbottom, Shumaker), so that replacement cases can be selected in the

event these cases are dismissed. Plaintiffs contend that discovery has already been completed on

these matters. For this reason, and because the parties have already made their trial selections,

Plaintiffs believe that handling these motions at the same time as dispositive motion practice is the

most efficient way of handling. The parties disagree as to whether cases dismissed through motion

practice prior to trial should be subject to replacement. Defendants believe that cases dismissed

through Rule 12 or Rule 56 motions should be subject to substitution. Plaintiffs believe that

Defendants should not be entitled to substitution of trial cases that are dismissed through motion

practice.




                                                  5
         Case 1:16-md-02753-LM Document 1112 Filed 08/01/19 Page 6 of 9



       C.      Motions to Dismiss the Remaining Initial Discovery Pool Cases filed by Atrium
               Medical Corporation and Maquet Cardiovascular US Sales, LLC:

       The following motions to dismiss are also fully briefed and ready to be decided by the

Court in the remaining Initial Discovery Pool Cases, unless the Court would like to schedule oral

argument.

       1.      Badry, Andja, Case No. 1:16-cv-00360-LM, Dkt. 174,

       2.      Blackwood, Felicia, Case No. 1:16-cv-00379-LM, Dkt. 171,

       3.      Caldwell, Georgianne, Case No. 1:17-cv-00021-LM, Dkt. 162,

       4.      Croucher, Jeffrey, Case No. 1:16-cv-00371-LM, Dkt. 160,

       5.      Moore, Tammy, Case No. 1:18-cv-00010-LM, Dkt. 64,

       6.      Norris, Christopher, Case No. 1:18-cv-00065-LM, Dkt. 59,

       7.      Sargent, Crystal Demetrieal, Case No. 1:17-cv-00740-LM, Dkt. 65.

III.   Outstanding Meet and Confer Issues

       1.      On June 7, 2019, Plaintiffs requested the deposition of Lena Hagman, a member of

the Getinge executive team who resides and works in Sweden. The Parties have been discussing

the potential scope of Ms. Hagman’s deposition in exchange for Defendants’ agreement not to

raise Apex objections to the agreed upon topics. Ms. Hagman’s deposition is currently scheduled

for October 17 and the parties continue to meet and confer in the hope of reaching agreement

without the need for Court intervention. Due to the timing of the proposed deposition of

Ms. Hagman, the parties have agreed to allow Plaintiffs to supplement the expert report of their

regulatory expert. The parties continue to discuss timing of the supplement and the deposition of

Plaintiffs’ regulatory expert.

       2.      The parties disagree as to whether depositions should be ongoing in cases not

selected into the final trial pool. Plaintiffs believe that all resources should be placed into readying


                                                   6
         Case 1:16-md-02753-LM Document 1112 Filed 08/01/19 Page 7 of 9



the 8 cases selected for the trial pool. Defendants believe that initial discovery of the Discovery

Pool Plaintiffs should be completed in case there is a need to substitute a trial pool case as a result

of voluntary or involuntary dismissal. The parties have not exchanged position papers on this issue

and Defendants request the opportunity to set out their position more fully for the Court, by either

position paper or formal briefing.

       3.      The parties continue to meet and confer regarding various other matters, but none

have reached an impasse requiring court intervention.

Dated: August 1, 2019                          Respectfully submitted,

                                               /s/ Katherine Armstrong
                                               Mark S. Cheffo
                                               Katherine Armstrong
                                               DECHERT LLP
                                               Three Bryant Park
                                               1095 Sixth Avenue
                                               New York, New York 10036
                                               Tel: (212) 698-3500
                                               Fax: (212) 698-3599
                                               mark.cheffo@dechert.com
                                               katherine.armstrong@dechert.com

                                               Enjoliqué Aytch
                                               Rebecca A. Ocariz
                                               AKERMAN LLP
                                               Las Olas Centre II, Suite 1600
                                               350 East Las Olas Boulevard
                                               Fort Lauderdale, FL 33301-2229
                                               Tel.: (954) 463-2700
                                               Fax: (954) 463-2224
                                               enjolique.aytch@akerman.com
                                               rebecca.ocariz@akerman.com




                                                  7
Case 1:16-md-02753-LM Document 1112 Filed 08/01/19 Page 8 of 9



                            Pierre A. Chabot – NHBA # 17606
                            WADLEIGH, STARR & PETERS, PLLC
                            95 Market Street
                            Manchester, NH 03101
                            Tel: (603) 669-4140
                            pchabot@wadleighlaw.com

                            Attorneys for Defendants




                              8
         Case 1:16-md-02753-LM Document 1112 Filed 08/01/19 Page 9 of 9



                                   CERTIFICATE OF SERVICE

       I hereby certify that on August 1, 2019, I electronically transmitted the foregoing document

to the Clerk’s Office using the CM/ECF System for filing and transmittal of Notice of Electronic

Filing to all counsel of record.

                                             /s/ Katherine Armstrong
                                             Katherine Armstrong




                                                9
